COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


NATHAN DUANE GOSSELIN,                          §
                                                                  No. 08-15-00107-CR
                    Appellant,                  §
                                                                    Appeal from the
V.                                              §
                                                                   54th District Court
THE STATE OF TEXAS,                             §
                                                              of McLennan County, Texas
                    Appellee.                   §
                                                                  (TC# 2012-1065-C2)
                                                §


                                 MEMORANDUM OPINION

       Nathan Duane Gosselin has filed a motion to dismiss his appeal. Rule 42.2(a) permits an

appellate court to dismiss a criminal appeal on the appellant’s motion at any time before the

court’s decision. TEX.R.APP.P. 42.2(a).      Finding that Appellant has complied with the

requirements of Rule 42.2(a), we grant the motion and dismiss the appeal.



October 21, 2015
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)